In an action by a former client brought in the Supreme Court, Queens County, against an attorney to recover damages, inter alia, for alleged malpractice, the appeal is from an order denying the client’s motion to remove and consolidate an action by the attorney brought in the Municipal Court of the City of New York, against the client to recover the reasonable value of legal services *741performed. The Supreme Court action was commenced on March 13, 1958 and has not been noticed for trial. The Municipal Court action was commenced on. May 23, 1957 and is now ready for trial. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.